Name: Decision of the EEA Joint Committee No 20/96 of 26 March 1996 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of work and working conditions;  European construction;  environmental policy;  maritime and inland waterway transport
 Date Published: 1996-05-23

 23.5.1996 EN Official Journal of the European Communities L 124/28 DECISION OF THE EEA JOINT COMMITTEE No 20/96 of 26 March 1996 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98. thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 8/96 (1); Whereas Council Directive 95/21/EC of 19 June 1995 concerning the enforcement, in respect of shipping using Community ports and sailing in the waters under the jurisdiction of the Member States, of international standards for ship safety, pollution prevention and shipboard living and working conditions (port State control) (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 56.A (Commission Regulation (EEC) No 2158/93) in Annex XIII to the Agreement: 56.B. 395 L 0021: Council Directive 95/21/EC of 19 June 1995 concerning the enforcement, in respect of shipping using Community ports and sailing in the waters under the jurisdiction of the Member States, of international standards for ship safety, pollution prevention and shipboard living and working conditions (port State control) (OJ No L 157, 7. 7. 1995, p. 1). Article 2 The texts of Directive 95/21/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into forco on 1 April 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 March 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 102, 25. 4. 1996, p. 51. (2) OJ No L 157, 7. 7. 1995, p. 1.